Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 1 of 27 PagelD: 5065

HON. DOUGLAS K. WOLFSON, J.S.C. (RETIRED)

SPECTAL MASTER

C/O EMILY A. KALLER, ESQ.

GREENBAUM, ROWE, SMITH & DAVIS LLP

99 Wood Avenue South

Tselin, New Jersey 08830

(732) 476-3352
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

VALEANT PHARMACEUTICALS CIV. ACTION NO, 3:18-cv-493
INTERNATIONAL, INC., et al., (MAS) (LHG)
Plaintiffs, CIVIL ACTION

V.

AIG INSURANCE COMPANY OF
CANADA, et al.,

Defendants.

 

 

 

OPINION OF THE SPECIAL MASTER
ON THE MOTION TO COMPEL DRAFTING HISTORIES

 

Wolfson, D., (J.S.C., Ret’d.), Special Discovery Master:
Background
This opinion addresses certain discovery disputes that have
arisen between Plaintiffs, Valeant Pharmaceuticais

International, Inc., Valeant Pharmaceuticals International and

 
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 2 of 27 PagelD: 5066

AGMS, Inc. (collectively “Valeant”), and Defendants,! a number of
primary and excess insurance carriers alleging claims for breach
of contract and declaratory judgment under two towers of
Directors & Officers insurance policies issued for periods 2013-
2014 and 2015-2016.

Valeant’s Complaint alleges it sustained covered losses
under the 2013-2014 policies in connection with litigation
related to Valeant’s attempted takeover of Allergan, = Inc.
through an exchange of Valeant stock for Allergan, Inc. stock
(the “Allergan Actions”) and under the 2015-2016 policies in
connection with litigation and government investigations
relating to a drop in Valeant’s stock price in 2015 (the “Stock
Drop Actions”). A material issue in dispute is the law that

governs these disputes.

 

1 Defendants are AIG Insurance Company of Canada, ACE INA
Insurance Company, Allianz Global Risks US Insurance Company,

Arch Insurance Canada Ltd., Everest Insurance Company of Canada,
Hartford Fire Insurance Company, Ironshore Canada Ltd., Liberty
International Underwriters, a division of Liberty Mutual

Insurance Company, Liberty Mutual Insurance Company, Lloyd's
Underwriters, Lloyd’s Consortium 9885 (a/k/a Starr Financial
Lines Consortium 9885), Lloyd’s Syndicate ANV 1861, Lloyd's
Syndicate AMA 1200; Lloyd's Syndicate Argo 1200; Iloyd’s
Syndicate CVS 1919; Lloyd’s Syndicate Mitsui 3210; Lioyd’s
Syndicate MIT .3210; Lloyd's Syndicate QBE 1886; Royal & Sun
Alliance Insurance Company of Canada; Lloyd’s Syndicate AWH
2232; Lloyd's Syndicate SJC 2003; Tempie Insurance Company;
Lloyd’s Syndicate BRT 2987; Lloyd’s Syndicate HCC 4141; Lloyd’s
Syndicate NAV 1221; XL Insurance Company SE.

 

 

—?-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 3 of 27 PagelD: 5067

1. Defendants’ Production of Drafting History for Key
Provisions of the Insurance Policies

Plaintiffs seek production from Defendants of the drafting
history of specific policy provisions, including:

(1) the history of the relevant standardized insurance
policy form language used in those provisions of the 2013-
2014 and 2015-2016 Policies;

(2) documents and communications relating to that
drafting history for both the primary and excess insurance
policies; and

{3} identification of relevant custodians {the
“Drafting History Documents”). (See Docket Entry No. 159
at 2).

Plaintiffs assert that these documents are responsive to

 

their original document requests,? and that they have

 

significantly narrowed their requests, seeking only those
Drafting History Documents relating to specific policy
provisions that are essential to the full and fair consideration
of the issues in dispute. (See Docket Entry No. 159 at 2). The
specific policy provisions for which Plaintiffs seek Drafting

History Documents are:

 

2 Plaintiffs assert the Drafting History Documents are responsive
to their First Set of Requests for Production of Documents to
AIG Insurance Company of Canada (“AIG Requests”) Nos. 3, 4, 15,
17, 18, 19, 20, 21, 22, 23. (See Docket Entry No. 159 at 2;
Docket Entry No. 159-1).

-3-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 4 of 27 PagelD: 5068

a) The definition of the term “Securities Claim” used in the
13-14 Policies which provides as follows:

(1) [A]lleging a violation of any law, rule or

regulation whether statutory or common law,

(including but not limited to the purchase or sale

or offer of solicitation of an offer to purchase or

sell securities) which is:

(a) brought by any person or entity alleging,
arising out of, based upon or attributable to
the purchase or sale or offer to purchase or
sell any securities of an Organization; or

(bob) brought by a security holder or purchaser or
seller of securities of an Organization with
respect to such security holder’s, purchaser's
or seller’s interest in securities of such
Organization

[Complaint at 967, Policy at Endorsement 21] (the

“Securities Claim Provisions”)

and

b) Policy provisions identified by Plaintiffs as relevant to
the choice of law determination, including:
1) The selection of Valeant’s address on the Policies’
deciaration page:
2) The “Conformance to Law” provision;
3) The “Privacy Principles” provision:

4) The “Service of Suit” provision of the AIF

Defendants issued excess policy: and

 

 
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 5 of 27 PagelD: 5069

5} The “Intent for AIF to Bind” provision of the AIF
Defendants issued excess policy. (the “Choice-of-
Law Provisions”)
Plaintiffs assert that the Drafting History Documents are
relevant to the determination of two of the most critical issues
to be decided in this matter:
a) Whether the litigation related to Valeant’s attempted
takeover of Allergan, Inc. falls within the definition of
a covered “Securities Claim’ under the 2013-2014
Policies; and

b) Whether Quebec law controls the 2013-2014 and 2015-2016
Policies, thereby triggering an obligation on the part of
Defendants under Quebec Civil Code to pay Valeant’s
defense costs in connection with litigation and
government investigations relating to the “Stock Drop
Actions.

To facilitate collection of these documents, Plaintiffs

 

have proposed specific search terms designed to capture the

Drafting History Documents in a letter from John EB. Failla to

 

Frank P. Arleo dated October 16, 2018 at 5-7, Subsections A~C.
(See Attachment B at Docket Entry No. 159-2, dated December

12, 2018)
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 6 of 27 PagelD: 5070

Plaintiffs’ Position:

 

Plaintiffs seek production of the Drafting History
Documents asserting they are entitled to explore the
circumstances of the agreement related to the provisions that
are central to the issues in dispute. Plaintiffs maintain that
these documents are relevant and admissible to assist the
Court in determining the parties’ intent and to aid the Court
in the interpretation of the integrated agreement. For
example, Plaintiffs assert that it is a matter of public
record that Defendant AIG Insurance Company of Canada (“AIG
Canada”) has repeatedly broadened its definition of
“Securities Claim” and that the Drafting History Documents
related to those revisions will shed light on the intended
scope of coverage.} Similarly, Plaintiffs assert that
Drafting History Documents for the Conformity to Law provision
will likewise provide needed clarity on the hotly disputed
choice of law issues, and note that courts routinely consider
the surrounding circumstances of a contract when engaging in

contract interpretation.

 

3 Plaintiffs note that the Securities Claim provision in
Defendant AIG Canada’s policy has only been analyzed at length
by one court which found that AIG Canada’s revisions to that
provision over time indicative of AIG Canada’s intent to broaden
coverage. Verizon Communications Inc. v, Jilinois National
Insurance Co., 2017 WL 1149118, at *11 (Del. Super, Ct, March 2,
2017).

 

 
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 7 of 27 PagelD: 5071

Plaintiffs refute Defendants’ assertion that drafting
histories are inadmissible extrinsic evidence and that a
different standard is applicable when construing insurance
contracts. Plaintiffs point out that drafting histories have
often been held either admissible or discoverable in the
insurance context, and note further that even if the Drafting
History Documents are ultimately deemed inadmissible,
admissibility is not the standard for determining whether

documents are discoverable.

While Plaintiffs and Defendants both currently contend
that the Policy language is not ambiguous, each side has,
ivonically, ascribed a different meaning to this supposediy
‘unambiguous’ language. Nonetheless, Plaintiffs argue that
even if such documents are only admissible after finding that
the contract language is ambiguous,’ no court has yet reached
such a conclusion as to these policies, nor will such an

adjudication likely be made in this case in advance of the

 

 

4 Defendants make much of the fact that Piaintiffs have not
expressly asserted that the key policy provisions are ambiguous.
However, while Plaintiffs agree that neither party currently
asserts the provisions are ambiguous, they have also noted that
this position may well change following the discovery of the
requested documents. (Decket Entry No. 159, at 6).

 

-—jJ-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 8 of 27 PagelD: 5072

District Court’s decision on summary judgment.® Not only do
plaintiffs posit that such a delay is both unnecessary and
inefficient, but, in this case, they surmise that the drafting
history itself may arguably bear upon whether an ambiguity is,
in fact, determined to exist.

Plaintiffs also assert that under either New Jersey of
Quebec law, extrinsic evidence is regularly considered by
courts attempting to glean the meaning of an agreement,
(Docket Entry No. 159, at 3-4), and that the process proposed
by Defendants is not only contrary to law, but it is
unworkable in practice as well.

And, finally, Plaintiffs maintain that the excess insurer

Defendants should not be excused from producing Drafting

 

5 Defendants argued at length during the hearing and again in
their supplemental submission of October 15, 2019, that before
compelling the production of extrinsic evidence, {such as the
Drafting History Documents sought by Plaintiffs), fF must find

that the contract provisions in question are ambiguous. I
disagree. The controlling case law does not require an
adjudication of “ambiguity” before discovery of Drafting History
Documents can be obtained. Despite Defendants’ assertions to

the contrary, such documents will be deemed not relevant only if
the language at issue has previously been adjudicated to be
unambiguous. As previously indicated, Defendants’ contention
that I must decide that issue at this stage of the proceedings
is both flawed and premature and is, in any event, within the
exclusive province of the District Court. See, e.g., Nestie
Foods Corporation v. Aetna Casualty and Surety Co., 135 F.R.D,
101, 105 (D.N.J. 1990). At the appropriate time following the
completion of discovery, the District Court will either decide
that the language is ambiguous or not. See, Teamsters Indus,
Employees Welfare Fund v. Rolls-Royce Motor Cars, Inc., 989 F.2d
132, 135 {3d Cir. 199) ); Chubb Customs Insurance Co. Vv.
Prudential Insurance Co. of America, 195 N.J. 231, 238 (2008).

 

 

-~B-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 9 of 27 PagelD: 5073

History Documents simply because they adopted a policy of
following the primary form,® since it is highly improbable
that the excess insurers would have issued millions of dollars
in policies without first undertaking, themselves, a full
analysis of the scope of the coverage.’

Defendants’ Position:

 

Defendants assert that “unambiguous” polices shouid be
interpreted by their plain language, without resort to
extrinsic evidence, which should only be admissible in
exceptional circumstances, and as such, the Drafting History
Documents must be deemed inadmissible pursuant to the parol
evidence rule. As the Defendants point out, since Plaintiffs
do not themselves claim that the policy provisions are
ambiguous, (Docket Entry No. 159 at 9), production of Drafting
History Documents should be disallowed.

Nor wili the Drafting History Documents assist in the
interpretation of the policies, since, Defendants argue, their
meanings will be determined by the “objective intent” as

gleaned from the contract, and not from the “subjective”

 

 

6 In their written submissions, Plaintiffs indicated that one
excess insurer had already investigated the existence of
Drafting History Documents and made an affirmative
representation that no such documents exist. Similar
representations were made by six additional excess insurers
during oral argument. .

7 Plaintiffs have offered to work with each Defendant
individually with respect to the scope of Drafting History
Documents to be produced. (Docket Entry No. 159 at 9)

 

-9-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 10 of 27 PagelD: 5074

intent of one party. Inasmuch as Plaintiffs could not have
been aware of the Drafting History Documents when their
policies were issued, their position is that such documents
can have no relevance to the parties’ mutual intent.

Defendants also criticize Plaintiffs’ remaining grounds
for obtaining the Drafting History Documents, and assert that
such documents may not be used to alter the interpretation of
the unambiguous choice of law provision. As the policy
unequivocally states, “interpretation of this policy shail be
governed by the law of the province in Canada in which this
policy is issued,” and the meaning of where a “policy is
issue@” cannot hinge on one party’s subjective or unilateral
understanding of a choice of law provision at a particular
point in time. (See Docket Entry No. 159 at 13.)

Nor is there a need for the excess insurer Defendants to
produce Drafting History Documents for the excess policies,
where, as here, most of them simply followed a policy “form”
prepared by Valeant’s insurance broker, Marsh Canada Limited.
Others, such as Everest Insurance Company of Canada, have
previously informed Valeant that they have searched for such
documents and have reported that they do not have a repository
of historical documents relating to the drafting of Marsh's
excess policy form or AIG Canada’s policy. (See Docket Entry

No. 159 at 13.)

-10-

 
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 11 of 27 PagelD: 5075

Finally, as to the drafting history of the policies’
“Conformance to Law” provisions, Plaintiffs contend generally,
that it will shed light on the choice-of-law determination.
Predictabiy, the defendants disagree. The Conformance to Law
provision provides as follows:

Coverage under this policy shall not be
provided to the extent prohibited by any
law. Where this policy is legally required
to be interpreted in accordance with the law
of the Province of Quebec: . . .The policy
provision shall be deemed to be amended to
comply with the applicable mandatory
provision of the Quebec Civil Code, but only
to the extent necessary to comply with such
mandatory provisions of the Quebec Civil
Code and only to the extent that = such

mandatory provisions are contrary to the
existing terms of the policy.

This provision of AIG Canada’s Executive Edge policy (which
according to Defendants) is offered throughout Canada and the
world, is by its express terms, operative only after a Court has
determined that Quebec law controls law in a given case,

For the reasons that follow, this contention, as well as

the others raised by the parties, shall be addressed below.

DISPOSITION

IT have carefully reviewed the submissions of the parties,
conducted oral argument on October 11, 2019 and reviewed,
post-argument, the Memoranda Opinions of the Hon. Michael A.

Shipp, U.S.D.J. and related materials submitted by the parties

~1i-

 
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 12 of 27 PagelD: 5076

as they relate to the Conformance With Law provision of the
Policies.8 While both Plaintiffs and Defendants have put
forth serious and cogent arguments, I am satisfied that the
relevant case law compels the production of all but one of the
Drafting History Documents being sought.
The conduct of discovery is governed by Federal Rule of
Civil Procedure 26(b)(1)-(2) which provides:
Parties may obtain discovery regarding any
nonprivileged matter that is relevant to any
party’s claim or defense and proportional to the
needs of the case, considering the importance of
the issues at stake in the action, the amount in
controversy, the parties’ relative access to
relevant information, the parties’ resources, the
importance of the discovery in resolving the
issues, and whether the burden or expense of the
proposed discovery outweighs its likely benefit.
While discovery is not limitless, Rule 26(b) (1) has been
construed liberally. Tele-Radio Systems Ltd. Vv. DeForest
Electronics, Inc., 92 F.R.D. 371, 375 (D.N.J. 1981). When a

dispute involves the interpretation of an integrated agreement,

such as the Policies at the heart of the instant matter,

 

®@ In addition to the pre-argument submissions of the parties, I
received, in violation of the Local Rules, a letter brief (dated
October 15, 2019) from Paul R. Koepff, Esq. on behalf of
Defendants. Following leave granted by me, a responsive letter
brief (dated October 17, 2019) was served by John &. Failla,
Esq. on behalf of Plaintiffs. As I had not expressly advised
the parties that our proceedings would be conducted under the
Federal Rules of Civil Procedure and the New Jersey Local Civil
Rules, I reviewed and considered both submissions. Going
forward, absent leave being granted, additional briefing filed
in violation of these Rules will not be considered.

-]?-

 
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 13 of 27 PagelD: 5077

evidence of the evolution of the parties’ agreement and the
circumstances under which it was negotiated or consummated is
always admissible to aid in its interpretation, even when the
agreement is unambiguous on its face. Atlantic Northern
Airlines v. Schwimmer, 12 N.dJ. 293, 301 (1953). The New Jersey
Supreme Court's guidance on contract interpretation is also
instructive:

fi]nterpretation is the process of giving meaning

to the symbols of expression used by another. It

is not the judicial interpretive province to give

effect to some supposed unexpressed intention of

the parties. The courts do not make contracts for

the parties. Temple v. Clinton Trust Co., 1 Nu,

219, 62 A.2d 690 (1948). But the surrounding

circumstances may make a ‘meaning plain and clear

when in the absence of such proof some other

meaning may also have seemed plain and clear.’

Corbin on Contracts, section 542, . . . The

construction of a written instrument ‘to be

adopted is the one which appears to be in accord

with justice and common sense and the probable

intention of the parties.
Krosnowski v. Krosnowski, 22 WN.J. 376, 386-87 (1956) {emphasis
added); see also, Verizon Communications Inc. Vv. filinois
National Insurance Co., 2017 WL 1149118, at *11 (Del. Super. Ct.
March 2, 2017) (“Before making a finding concerning the existence
or absence of ambiguity, we consider the contract language, the
meanings suggested by counsel, and the extrinsic evidence
offered in support of each interpretation.”). The law

recognizes that the meaning of words will often depend on

context, and what may appear unambiguous in the context that a

-13-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 14 of 27 PagelD: 5078

third-party may hypothesize, may be ambiguous when understood
from the reference point of the parties themselves. Heffron v.
Adamar of New Jersey, Inc., 270 F. Supp. 2d 562, s7l {(D.N.G.
2003).

“Before making a finding of whether a contract term is
clear or ambiguous, the court must consider the contract
language, the meanings suggested by counsel, and the extrinsic
evidence offered in support of each interpretation.” Armkel, LLC
v. Pfizer Inc., Civil Action No. 02-4206, 2005 WL 241598? at *8
(D.N.d. Sept. 29, 2005) (citing Heffron v. Adamar of New Jersey,
Inc., 270 F.Supp. 2d 562, 571 (D.N.J. 2003)). Such extrinsic
evidence may include the structure of the contract, the
bargaining history, and the parties’ conduct that reflects their
understanding of the contract’s meaning. Id.; see also, Nestle
Foods Corporation v. Aetna Casualty and Surety Company, 135

F.R.D. 101, 105 (D.N.J. November 13, 1990) (despite declining to

 

determine issue of ambiguity during discovery of a coverage
dispute, drafting histories ordered to be produced where issues
of ambiguity, choice of law and applicability of contra
proferentum had yet to be determined) ; Dix Vv. Total
Petrochemicals USA, Inc., No. CIV. 10-3196, 2011 WE 5513185, at
*5 (D.N.d. Nov. 10, 2011) (holding drafting history of ERISA

forms to be produced).

-14-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 15 of 27 PagelD: 5079

In Nestle, plaintiff sought production of, inter alia,
drafting histories in connection with an “exclusion” of an
insurance contract. As in this case, Defendants resisted
producing the drafting histories, asserting that such extrinsic
evidence would be inadmissible unless the policies were held to
be ambiguous. Rejecting that reasoning, the Court ordered the
drafting histories produced, explaining that:

[ijn determining the relevancy of these
documents, the Court need not rule on their
admissibility for purposes of trial. Defendants’
position that such extrinsic evidence would be
inadmissible at trial is not the standard by
which relevancy for discovery purposes is
measured. There has been no ruling, nor will this
Court now determine, if the policies in question
are ambiguous. Consequently the admissibility of
extrinsic evidence, and whether contra
proferentum will apply, remain open issues, as
does the decision on the applicable choice of
law. These questions are premature and remain to
be decided by the trial court. Nonetheless,
defendants would preclude plaintiff from
exploring materials relating to these issues.
(Emphasis added).

 

 

 

 

 

Id. at 105.
Further clarifying its decision, the Court noted:

“filn order for plaintiff to determine
whether there is a claim for ambiguity,
plaintiff must be allowed to explore the
creation of the language and whether the

 

 

intent of the drafter{s) is inconsistent
with its application. Defendants’ opposition
begs the relevancy question; how can

plaintiff be denied documents on grounds of
inadmissibility before a court has ruled on
the underlying issues?” (Emphasis added).

-15-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 16 of 27 PagelD: 5080

id.

While the party resisting discovery ~ in this case, the
defendants -- has the initial burden of going forward to explain
and support its objections, Tele-Radio Systems Ltd. v. De Forest
Electronics, 92 F.R.D. 371, 375 ({(D.N.J.1981), I am persuaded
that they have satisfied this initial burden by asserting that
drafting history constitutes extrinsic evidence, and, therefore,
is inadmissible to vary the plain terms of a contract that
neither party asserts is ambiguous, Consequently, the ultimate
burden shifts back to the plaintiffs in this case to demonstrate
that the information being sought is relevant. Id. In this
regard, plaintiffs’ contention that the drafting histories of
policy provisions are both relevant and central to interpreting

the term “Securities Claim” (as used in the 2013-2014 policy) or

 

the choice of law determination, seem self-evident and certainly

sufficient to meet the threshold showing required to justify

 

their production.

Parties are routinely entitled to examine the full
circumstances surrounding the parties’ contract for purposes of
contract interpretation. “Evidence of the circumstances is
always admissible in aid of the interpretation of an integrated
agreement, . . . even when the contract on its face is free from
ambiguity.” Atlantic Northern Airlines v. Schwimmer, 12 N.d.

293, 301 (1953); see also, Capparelli v. Lopatin, 459 Nal.

-16-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 17 of 27 PagelD: 5081

Super. 584, 604, 608 (App. Div 2019) (extrinsic evidence
admissible for contract interpretation, even if contract is
unambiguous; Matter of Trust of Nelson, 454 N.J. Super. 151, 161
(App. Div. 2018) (same). “Even in the interpretation of an
unambiguous contract, we may consider all of the relevant
evidence that will assist in determining its intent = and
meaning.” Manahawkin Convalescent v. O'Neill, 217 N.J. 99, 118
(2014); see also, Seaport Inlet Marina, LLC v. Connell, Civ.
Action No. 17?-cv-1908, 2017 WL 3981128 (D.N.J. September 11,
2017) (citing Mylan Ine. v. SmithKline Beecham Corp., 723 F.3d
413, 419 (3d Cir. 2013)) (“Evidence of the circumstances is
always admissible in aid of the interpretation of an integrated
agreement. . . . even when the contract on its face is free from
ambiguity.”); Black Mountain Equities, Inc. v. Pacific Gold
Corp., Civ Action No. 12-cv-1285, 2012 WL 5986488, at 6-7
(D.N.d. Nov. 27, 2012) (citing Conway v. 287 Corporate Ctr.
Assocs., 187 N.J. 259 (2006)) (“Indeed, even when an agreement is
integrated and seemingly clear, evidence of the circumstances is

admissible in aid of interpretation.”).?

 

 

® The law of Quebec is consistent in holding that extrinsic
evidence is relevant to the interpretation of contract

 

provisions. See Sattva Capital Corp. v. Creston Moly Corp.,
_ [2014] 2 S.C.R. 633 at {9147-50 (Can.); but see, Ledco
Consruction Ltd. v. Northbridge Indemnity Insurance Co., [2016]

2 S.c.R. 23 at 1926-46 (Can.) (noting surrounding circumstances
of standard form insurance contracts play less of a role in
contract interpretation).

-17=
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 18 of 27 PagelD: 5082

The bulk of the cases cited by defendants are not to the
contrary, or are distinguishable inasmuch as they address:

(1) whether extrinsic evidence is admissible to vary the
plain language of an unambiguous contract. See, G.g-1
Freightmaster USA, LLC v. Fedex Freight, Inc., 2016 WL 7476353
at *3 (D.N.J. 2016) (parol evidence cannot alter the plain terms
of a factoring contract terms); Teleki v. Talk Marketing
Enterprises, Inc., 2012 WL 2283044 (N.J. Super. Ct. App. Div.
2012) (extrinsic evidence may not alter the terms of an
unambiguous employment contract); National Union Fire Ins. Co.
of Pittsburgh, PA v. Zurich Insurance Co., 2011 WL 1103475 at
*10 (N.d. Super. Ct. App. Div. 2011) (noting resort to extrinsic
evidence was inappropriate to interpret an unambiguous insurance
policy); or

(2) that drafting history is not admissible to vary the

plain language of an endorsement that relieved an insurer from

 

its obligation to cover claims. Westchester Fire Ins. Co. v.

Household Intern., Inc., 167 Fed. Appx. 895, 899 (3d Cir. 2006);

 

see also, Chemical Leaman Tank Lines, Inc. v. Aetna Casualty &
Surety Company, 817 F. Supp. 1136, 1144 (D.N.J. 1993) {policy’s
drafting history irrelevant where policy language is clear and
unambiguous); Cypress Point Condo. Ass'n, Inc. Vv. Adria Towers,

L.L.C., 226 N.J. 403, 415 (2016) (when the language of a contract

-18-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 19 of 27 PagelD: 5083

is plain, the language alone must determine the agreement's
interpretation).

By way of contrast, very few cases actually hold that
drafting histories are not “discoverable.” Compare, e.g., Arena
v. RiverSource Life Insurance Company, Civ. Action No. 2:16~-cv~
5063, 2017 WEL 6513056, (D.N.d. December 19, 2017} (where the
Magistrate Judge did reject plaintiffs’ request for production
of drafting history ~- but did so only in the context of an
exclusion clause that had been previously litigated and
adjudicated unambiguous by numerous courts--including the Third
Circuit and the United States Supreme Court).'® Id. at *5. In
the matter sub judice, whether or not the terms and provisions
in issue will ultimately be deemed ambiguous has not previously
been resolved through prior judicial adjudications.

Nor did Chemical Leaman Tank Lines, Inc. v. Aetna Casualty
& Surety Company, 817 F. Supp. 1136 (D.N.J. 1993), also relied
upon by Defendants, deal with the discoverability of drafting

histories. That opinion merely addressed which party had the

 

10 The Magistrate Judge in the Arena case also concluded that the
cost and time burden of production of such documents was
“disproportional” to the claims in the case. Id. at *6. While
the Court did not specify the amounts in controversy that led
him to that conclusion, the number of parties involved in the
instant matter and their respective resources (when compared to
the damage claims being asserted in this case), lead to the
inexorable conclusion that the production of the drafting
history is not so disproportional that production should be
denied on that basis.

#19-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 20 of 27 PagelD: 5084

burden of proof in a coverage dispute as to whether the policy
in issue covered occurrences that were “expected or intended” by
the insured. Td. at 1144. In rejecting plaintiff’s claim that
the drafting history established that the “expected/intended”
clause was historically treated as an exclusion, (thereby
placing the burden of proof on the insurer), the Court deemed
the policy’s drafting history irrelevant in light of the prior
judicial determination that the policy language was unambiguous.
Id, Thus, not only is this case distinguishable on this basis,
but it is also evident that the plaintiff was aiready in
possession of the drafting history of the expected/intended
provision, thereby supporting, at least inferentially, the
proposition that drafting histories are discoverable.
Morton International, Inc. v. General Accident Insurance

Co. of America, 266 N.J. Super. 300, 346 (App. Div. 1991), also
relied upon by Defendants, discussed whether it was error for a
trial court to have denied plaintiff's request for drafting
histories where:

a number of these provisions were standard

policy provisions drafted by the Insurance

Service Office (£SO) which, the judge

asserted, was information plaintiff had

already received from another source.

Furthermore there had been an indication

that an individual from the ISO would be

subpoenaed. As to those insurers who did not

use the Tso policy form, the judge

determined that he saw no relevance of this
information to any of the issues in the case

-?0Q-

 
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 21 of 27 PagelD: 5085

and that obtaining that information, at
least as to Liberty Mutual, would require an
inordinate amount of time, “an onerous
burden which outweighs whatever possible
relevance there might be if any.”

Id.

By way of contrast, there has been no indication that
plaintiffs in this case can obtain the drafting histories from
an aiternative source. Nor do I agree that the burden of
producing the drafting histories will outweigh whatever possible
relevance there might be to any of the issues in this case.

Likewise, in BOC Group, Inc. v. Federal Insurance Company,
2007 WL 2162437, *12 (N.J. Super. Ct. App. Div. 2007), an
unpublished case in which the trial court had determined that
the exclusion provision in issue (coverage for allegations that

ERISA claims were being systematically underpaid), was

unambiguous, the Appellate Division declined to interfere with

 

the trial court's refusal to order discovery of policy drafting
history, but it did so only because it concurred with the trial

judge’s determination that the liability policy there in issue

 

unambiguously excluded coverage. Consequently, that opinion is
hardly dispositive, and provides little or no insight or
assistance in resolving the question of whether discovery of the
Drafting History Documents is appropriate especially where, as
here, there has been no judicial decision regarding the

ambiguity of the choice of law provisions, and where the parties

-21-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 22 of 27 PagelD: 5086

have themselves offered diametrically opposed interpretations of
the same policy terms.

Nor does Westchester Fire Insurance Co. v. Household
Intern., Inc., 167 Fed. Appx. 895, 899 (3d Cir. 2006), compel a
contrary result. Although Defendants here correctly assert that
the “parol evidence rule” may ultimately preclude the Court from
relying on drafting histories in its ultimate interpretation of
a policy, it dees not prohibit the “discovery” of such documents
in the first instance.!

Defendants also oppose production of the Drafting History
Documents because, they argue, the interpretation of a contract
must be based on the mutual intent of the parties, and not the
subjective intent of a single party. See, e.g., day Dad
Associates, LCC v. C&G Management Corp., 2009 WL 17940, *8 (N.J.
Super. Ct. App. Div. 2009) («Contract construction also requires a

court to give effect to the mutual intent of the parties”);

 

Illinois National Ins. Co., v. Wyndham Worldwide Operations,

 

Inc., 653 F.3d 225, 231 (3d Cir. 2011) (citing Pacifico v.
Pacifico, 190 WN... 258 (2007)){*a court must discern and

implement the common intention of the parties”); In re Nickels

 

11 Moreover, the context of Westchester Fire is also distinctly
different, as the claims asserted there were for fraud and
unjust enrichment, and the party seeking drafting histories had
failed to establish the elements of its fraud claim, nor even
alleged that it had made a specific request to purchase coverage
of a particular scope or type at the time the policy was
secured. Id. at 898-99.

-—2?-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 23 of 27 PagelD: 5087

Midway Pier, LLC, 2010 WL 2034542, *10 (B.N.J.
2010) (effectuating mutual intent of the parties by enforcing
contract terms); Beazer East, Inc. v. Mead Corp., 412 F.3d 429,
448 (3d Cir. 2005) (district court erred in failing to give
adequate consideration to the parties’ mutual intent).

f

“Drafting History Documents,” in contrast, reflect only the
unilateral and subjective intent of the insurer, and, unless
disclosed to the insured (prior to the execution of the contract
for insurance), can have no relevance either to insured’s
understanding of policy terms or to the issues of justifiable
reliance or estoppel. See e.g., Dome Petroleum Ltd. v.
Employer’s Mutual Liability Insurance Company of Wisconsin, 767
F.2d 43, 47 (3d Cir. 1985) (“courts look to the objective intent
manifested in the language of the contract in light of the
circumstances surrounding the transaction”); Nevets C.M., Inc.
v. Nissho Iwai American Corp., 726 F. Supp. 525, 534 (D.N.J.

1989) (a party’s outward intent that a settlement agreement is

binding cannot be undone by a subjective intent not to be

 

bound).

Nevertheless, in this case the drafting history of these

 

policies’ provisions may well demonstrate that the Defendants’
earlier interpretation of the meaning of a particular policy
provision or term was different from that which is presently

being asserted, and might, instead, be consistent with

-—?3-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 24 of 27 PagelD: 5088

Plaintiffs’ understanding and interpretation. Because the
Drafting History Documents for the Securities Claim and choice-
of-law provisions are both key issues in dispute in this matter,
they may well shed light on, and aid in the interpretation of,
the Policies.

Accordingly, I am satisfied that the burden and expense of
the proposed discovery is justified by the potential benefits of
production for certain of the requested provisions.

I am not, however, persuaded that the drafting history of
the “Conformance to Law” provision will aid in the choice of law
determination for these Policies. While this provision does
mention Quebec, it merely notes that once the applicable choice
of law has been determined, {whatever it may be) the Policies
will be conformed so as to be in compliance with that law.
Thus, unlike any of the other terms for which Plaintiffs seek
Drafting History Documents, this provision is not triggered

until after the choice of law determination has been judicially

 

resolved. Where the parties do not agree on which

jurisdiction’s law controls, this clause, by definition, can

 

have no relevance, and does not come into play at all until
after the choice-of-law determination is judicially determined.
Once that decision is made, then, and only then, will the
Policies be deemed amended to conform to the law of that

jurisdiction. Accordingly, production of the Drafting History

wm PAK
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 25 of 27 PagelD: 5089

of this provision cannot shed any light on the choice of iaw
determination and as such, Drafting History Documents with
respect to the Conformance to Law provision need not be
produced,

CONCLUSION AND ORDER

 

Based upon the foregoing, it is ORDERED that Defendants
produce the Drafting History Documents, for the Specified
Contract Terms sought by Plaintiffs as follows:

(1) Defendants shall produce non-privileged responsive
Drafting History Documents, including the history of the
relevant standardized policy form language used in the relevant
2013-2014 and 2015-2016 Policies for the Securities Claims
Provision and the Choice-of-Law Provisions, with the exception
of the Conformance to Law provision, and all non-privileged
documents and communications relating to that drafting history,
in their possession, custody or control and identify to
Plaintiffs the relevant document custodian(s) of such documents
within forty-five (45) days.

(2) To the extent that Defendants conduct a reasonable

search and conclude they do not have responsive documents, they

 

shall detail the steps and procedures undertaken to search for

 

such documents and certify same to Plaintiffs within thirty (30)

days.

—-?5-
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 26 of 27 PagelD: 5090

(3) With respect to electronically stored information
(“ESI”), Defendants shall either confirm that they will conduct
a search pursuant to Plaintiffs’ proposed search terms set forth
in a letter from John E. Failla to Frank P. Arieo dated October
16, 2018 at 5-7, Subsections A-C. (See Attachment B at Docket
Entry No. 159-2, dated December 12, 2018) or, advise Plaintiffs
and the Special Master of specific objections to those search
terms and submit, in writing, to plaintiffs and the Special
Master their proposed alternate search terms within seven (7}
days.

4) Any documents withheld on the basis of privilege shall
be identified in a privilege log with sufficient detail to
ascertain the basis for the claim of privilege, which log will
be served within thirty (30) days of the production of the non-
privileged documents.

Pursuant to the Order Appointing Special Master entered
April 12, 2019 (Docket Entry No. 197) at 7, and Fed. R. Civ. P.
53(f) (1), (2), the parties may object to, or move to modify this
decision within twenty-one (21) days of the day this order is
entered on CM/ECF. Any party opposing such an application shall
file a responsive brief within fourteen (14) days thereafter.
The objecting or moving party may file a reply to any opposition

‘brief within seven (7) days of the day such opposition was

filed, The Honorable Lois H. Goodman, U.S.M.J., has been

—?6—

 
Case 3:18-cv-00493-MAS-LHG Document 209 Filed 10/21/19 Page 27 of 27 PagelD: 5091

designated by the District Judge to resolve any objections or
motions filed pursuant to this paragraph.

So ordered,

By : > = “ ae

Hon. Douglas yo J.S.C. (Ret’d.}

 
    

Special Master

 

 

~?P]-
